 
 
I 
111th CONGRESS 1st Session 
H. R. 34 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Nadler of New York introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To delay the implementation of agency rules adopted within the final 90 days of the final term a President serves. 
 
 
1.Short titleThis Act may be cited as the Midnight Rule Act.  
2.Restrictions on midnight rulemakingTitle 5, United States Code, is amended by inserting after section 555 the following new section: 
 
555a.Restrictions on midnight rulemaking 
(a)Rules adopted in the final 90 days of a presidential administrationNotwithstanding section 801, a midnight rule shall not take effect until 90 days after the agency head is appointed by the new President. 
(b)Presidential authority 
(1)NoticeNotwithstanding any other provision of this section, a midnight rule that would not take effect by reason of subsection (a) may take effect if the President serving his final term makes a determination under paragraph (2) and submits written notice of such determination to the Congress. 
(2)ExceptionsA determination under this paragraph is a determination made by the President by Executive Order that the midnight rule should take effect because such rule is— 
(A)necessary because of an imminent threat to health or safety or other emergency; 
(B)necessary for the enforcement of criminal laws; 
(C)necessary for national security; or 
(D)issued pursuant to any statute implementing an international trade agreement. 
(3)Effect on congressional disapproval proceduresAn exercise by the President of the authority under this subsection shall have no effect on congressional disapproval procedures under section 802 or congressional review under section 801. 
(c)Disapproval by a new agency head 
(1)DisapprovalThe agency head appointed by the new President may disapprove of a midnight rule no later than 90 days after being appointed. 
(2)ProcedureThe agency head appointed by the new President may disapprove a midnight rule by publishing a statement of disapproval in the Federal Register and sending a notice of disapproval to the congressional committees of jurisdiction. 
(d)DefinitionsThe term midnight rule means a rule adopted by an agency within the final 90 days a President serves in office..  
3.Clerical amendmentThe table of contents of chapter 5 of title 5, United States Code, is amended by inserting after the item relating to section 555 the following new item: 
 
 
555a. Midnight rulemaking..  
4.Effective dateThe amendments made by this Act shall apply to any rule adopted on or after October 22, 2008. 
 
